Citation Nr: 0830606	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-37 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to the service-connected degenerative 
joint disease of the left knee, status post partial 
patellectomy, and residuals of a shrapnel wound of the left 
foot.

2.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1967 to April 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that in pertinent part, denied claims of service connection 
for a back disability and hypertension.  

The veteran and his wife testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO in February 
2006.  The same DRO conducted a subsequent personal hearing 
with the veteran and his wife at the RO in November 2007.  
Transcripts of their testimony from both hearings are 
associated with the claims file.  


FINDINGS OF FACT

1.  The evidence shows that it is at least as likely as not 
that the veteran's service-connected degenerative joint 
disease of the left knee, status post partial patellectomy, 
and residuals shrapnel wound of the left foot caused or 
aggravates the veteran's back disability, diagnosed as back 
strain.

2.  The veteran did not have hypertension during service or 
for many years following discharge from service, and there is 
no showing that the veteran's hypertension is related to any 
incident of service, including the veteran's service-
connected PTSD.

CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a back 
disability, secondary to the service-connected degenerative 
joint disease of the left knee, status post partial 
patellectomy, and/or residuals shrapnel wound of the left 
foot, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.310 (2007).

2.  Hypertension was not incurred in or aggravated by 
service; it may not be presumed to have been incurred 
therein; and it is not related to the service-connected PTSD.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The April 2004 notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection.  Nevertheless, the claim of 
service connection for a back disability is granted, so the 
RO now has an opportunity to provide this evidence to the 
veteran before assigning an initial disability rating and 
effective date for the grant of service connection.  With 
regard to the claim of service connection for hypertension, 
no new disability rating or effective date for award of 
benefits will be assigned as that claim of service connection 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran, in his personal hearing testimony, has demonstrated 
his understanding of the evidentiary requirements.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations and obtained medical opinions as to the etiology 
and severity of disabilities, when appropriate, and afforded 
the veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

Importantly, the veteran was not afforded a VA examination to 
determine the likely etiology of the hypertension; however, 
no such examination is necessary in this case because there 
is no evidence of in-service hypertension; the record does 
not reflect the presence of hypertension until many years 
after discharge from service; and there is no indication that 
the veteran's hypertension is related to his PTSD.  In 
disability compensation (service connection) claims, VA must 
provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for a back disability 
and hypertension.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
hypertension to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In order to 
prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Back Disability

The service medical records are negative for complaints, 
findings or diagnosis of a back injury or back disability.  
The post service medical records show complaints of back pain 
and a diagnosis of low back strain.  The veteran does not 
assert, nor does the evidence show, that he injured his back 
during service.  Thus, service connection on a direct basis 
is not warranted.  

Rather, the veteran maintains that his current back 
disability is directly related to his service-connected 
degenerative joint disease of the left knee, status post 
partial patellectomy, and/or residuals shrapnel wound of the 
left foot.  The veteran and his wife testified at personal 
hearings in February 2006 and November 2007 that his back 
started bothering him shortly after discharge from service.  
The veteran explained that the injury to his left leg and 
foot during service resulted in different leg lengths and 
severe pain that still exists currently.  The veteran 
testified that the pain and weakness in the left lower 
extremity led him to favor the right leg.  As a result, the 
veteran developed back pain and hip pain.  The veteran 
acknowledged that he injured his neck and shoulder in an 
motor vehicle accident (MVA) in 2001; however, he 
specifically noted that the injury to his neck and shoulder 
had nothing to do with his low back strain.  

Although the veteran is competent to report when his back 
pain began, and other factual matters of which he had first-
hand knowledge, e.g., experiencing pain in a particular area 
of his back and undergoing physical therapy, he is not 
competent to provide an opinion regarding causation.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In 
other words, the veteran as a lay person has not been shown 
to be capable of making medical conclusions, thus, his 
statements regarding causation or etiology are not competent 
for purposes of a nexus opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

The veteran submitted competent medical opinions from his 
private treating physician, Dr. Tibbels, who opined, in 
January 2007 and February 2008, that, given the longstanding 
nature of the veteran's symptoms [regarding the left lower 
extremity], the veteran's back condition could very well be 
related to those injuries.  Dr. Tibbels explained that the 
veteran had to compensate for his left leg/foot injuries for 
many years, particularly given his work history which 
included many years of hard physical labor.  

At a June 2007 VA examination, the veteran reported that his 
low back pain comes and goes, and that there was no pattern 
to it.  On examination, there was some limitation of motion, 
but no spasms or atrophy present.  The diagnosis was low back 
strain.  The examiner opined that, "This veteran does not 
have that many problems with his low back, so it is less 
likely than not that his current low back problem is related 
to his DJD of the left knee status post partial patellectomy 
and/or shell fragment wound of the left knee."  

Significantly, the VA examiner essentially opined that there 
was no etiological relationship between the veteran's back 
strain and service-connected left leg/knee/foot disability 
simply because "the veteran does not have that many problems 
with his low back."  The severity of the low back disability 
is irrelevant to the claim on appeal and begs the essential 
question.  Would the VA examiner have formed a different 
opinion - that the back disability was etiologically related 
to the service-connected residuals of a war injury - if the 
examination of the back resulted in "more problems?"  
Moreover, it appears that the diagnosis of back strain was 
made without performing any x-ray studies or other diagnostic 
testing to determine if a degenerative condition existed.  In 
light of the foregoing, the examiner's June 2007 VA opinion 
is of no probative value.  

Dr. Tibbel's opinions, on the other hand, are based on a 
longstanding doctor/patient relationship, sound medical 
principles, and the veteran's competent lay statements.  
Thus, Dr. Tibbel's statements are of high probative value, 
particularly given that the Board has no reason to doubt the 
veteran's credibility in this case.  

Lay evidence is one type of evidence that must be considered 
and competent lay evidence can be sufficient in an of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

While the Board may not ignore the opinion of a physician, it 
is certainly free to discount the credibility of that 
physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  Greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), and 
an opinion may be discounted if it materially relies on a 
layperson's unsupported history as the premise for the 
opinion.  Wood v. Derwinski, 1 Vet. App. 190, 191-192 (1991).  

Resolving all doubt in the veteran's favor, and absent any 
probative evidence against the claim, service connection for 
a low back disability is warranted.

Hypertension

The veteran maintains that his hypertension is related to the 
service-connected PTSD.  He reiterated this belief at his 
personal hearing, but also testified that no medical 
professional had specifically told him of a link between his 
PTSD and his hypertension.  

The service medical records are negative for findings, 
complaints or diagnosis of hypertension.  Consistently high 
blood pressure readings were not shown during service, or 
within a year following discharge from service.  It is not 
disputed that the veteran's hypertension was not diagnosed 
until this decade.  

Post-service medical records show a diagnosis of 
hypertension.  At his personal hearings in February 2006 and 
November 2007, the veteran reported that he took medication 
to control his high blood pressure, but felt that the PTSD 
either caused or aggravated the high blood pressure.  As 
noted above, the veteran, as a lay person has not been shown 
to be capable of making medical conclusions, thus, his 
statements regarding causation or etiology are not competent 
for purposes of a nexus opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Thus, while the veteran is 
competent to report that he has high blood pressure readings, 
he does not have medical expertise to provide a competent 
opinion regarding the likely etiology of the hypertension.

In contrast to the competent medical nexus opinion linking 
the veteran's back disability to his service-connected DJD of 
the left knee status post partial patellectomy and/or shell 
fragment wound of the left knee, there is no competent 
medical evidence of an etiological relationship between the 
veteran's PTSD and his hypertension.  In fact, Dr. Tibbels 
specifically indicated, in the same opinion that linked the 
veteran's back disability to his service-connected war 
injuries, that it was difficult to say whether the veteran's 
[high] blood pressure was related to service and it was 
doubtful that the hypertension could be necessarily related, 
although many veterans were affected by hypertension.  The 
veteran's sincere belief of a relationship between his 
hypertension and PTSD is acknowledged; however, the veteran 
has not provided any competent medical evidence to support 
his belief of a relationship between his PTSD and 
hypertension.  

The preponderance of the evidence is against the claim of 
service connection for hypertension, on a direct basis and a 
secondary basis; there is no doubt to be resolved; and 
service connection for hypertension is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for a back disability is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

Service connection for hypertension, to include as secondary 
to PTSD, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


